Andrews, Presiding Judge,
concurring in part and dissenting in part.
Although I agree with the majority that the trial court correctly dismissed Brown’s complaint to the extent that her claim can be construed to allege claims of professional malpractice against Tillman, I must respectfully dissent to that portion of the majority opinion which reverses the trial court’s decision to the extent that, the complaint can be construed to assert a claim for ordinary negligence because I believe only professional negligence can be said to be involved here.
Although complaints against professionals may state claims based on ordinary as well as professional negligence, the complaint’s characterization of claims as stating professional or ordinary negligence does not control. Shirley v. Hosp. Auth. of Valdosta/Lowndes County, 263 Ga. App. 408, 409-410 (587 SE2d 873) (2003). Where the professional’s alleged negligence requires the exercise ofprofessional skill and judgment to comply with a standard of conduct within the professional’s area of expertise, the action states professional negligence. Holloway v. Northside Hosp., 230 Ga. App. 371-372 (496 SE2d 510) (1998). Whether a complaint alleges ordinary or professional negligence is a question of law for the court, and I believe the trial court correctly determined that the allegations against Tillman were for professional malpractice in leaving Brown alone in the shower while conducting her evaluation. Crisp Regional Nursing &c. v. Johnson, 258 Ga. App. 540, 542 (574 SE2d 650) (2002).
As repeatedly noted by this Court, the degree of physical assistance needed by a patient to prevent a fall in light of the patient’s medical condition requires the exercise of expert professional judgment. E.g., Bardo v. Liss, 273 Ga. App. 103, 105 (1) (614 SE2d 101) (2005); Holloway, supra at 372.
As part of Brown’s ongoing medical evaluation and treatment, Tillman was to perform the Activities of Daily Living Assessment, which can only be conducted by a licensed occupational therapist. The purpose of such an assessment was to determine whether, over six days after suffering a stroke, Brown was able to perform daily living activities, including bathing. Tillman was assisting Brown in bathing solely because an evaluation of Brown’s ability to bathe was within Tillman’s area of expertise as a professional occupational therapist. *852It is difficult to comprehend how a jury could go about evaluating Tillman’s actions without knowing the applicable professional standard of care to be used by an occupational therapist making such an evaluation. Such knowledge would necessarily require the help of expert testimony and, therefore, Brown was required to file the affidavit required by OCGA § 9-11-9.1 with her complaint.
Decided July 13, 2006 —
Reconsideration denied July 31, 2006.
Robert M. Beauchamp, for appellant.
Reinhardt, Whitley, Wilmot, Summerlin & Pittman, Robert C. Wilmot, Buckley King, Robert P. White, Diem N. Kaelber, for appellees.
This is not a mere failure by a nonprofessional staff member to carry out “ [a] dministrative, clerical, or routine acts demanding no special expertise [, which] fall in the realm of simple negligence.” Upson County Hosp. v. Head, 246 Ga. App. 386, 389 (1) (540 SE2d 626) (2000). See also Brown v. Tift Health Care, 279 Ga. App. 164, 167 (630 SE2d 788) (2006).
Therefore, I must respectfully dissent to this portion of the majority opinion.
I am authorized to state that Presiding Judge Blackburn joins in this opinion.